Pettit, C. J.
This suit was brought by the appellant against the appellee, to recover damages for killing stock on her-railroad. The issues were regularly made; trial by the court,-and .finding and judgment for the defendant Motion .for a.new trial overruled, exceptions, and appeal to this court. The -.only question before us in this record is the correctness of the finding of the court below on the evidence, all of which . is in the record. The evidence was all oral and unwritten, rand is conflicting and contradictory; and the judge who tried the case was Better able to determine its strength, weight, and the .reliability of witnesses than we are; and therefore we cannot reverse, but must affirm the judgment.
Judgment affirmed, at the costs of the appellant.